This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1849


                                 State of Minnesota,
                                     Respondent,

                                         vs.

                               Grady Dean Pederson,
                                    Appellant.


                               Filed August 31, 2015
                                     Affirmed
                                 Halbrooks, Judge


                          Cottonwood County District Court
                               File No. 17-CR-12-150

Lori Swanson, Attorney General, James B. Early, Assistant Attorney General, St. Paul,
Minnesota; and

Nicholas A. Anderson, Cottonwood County Attorney, Windom, Minnesota (for
respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Steven P. Russett, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Reilly, Presiding Judge; Halbrooks, Judge; and

Hooten, Judge.
                        UNPUBLISHED OPINION

HALBROOKS, Judge

       Appellant challenges his conviction of failing to register as a predatory offender,

arguing that the evidence was insufficient to permit the jury to find that he knowingly

violated the predatory-offender-registration statute. We affirm.

                                         FACTS

       Appellant Grady Dean Pederson is a person required to register as a predatory

offender until April 15, 2020.      According to the Minnesota Bureau of Criminal

Apprehension’s (BCA) records, Pederson’s registered primary residence in March 2012

was in Fulda in Murray County. On March 27, 2012, a Windom police officer was

informed that Pederson was staying at an address in Windom in Cottonwood County.

Pederson had not notified authorities that he was no longer staying at his registered

primary residence in Fulda. The officer spoke to Pederson on March 28, and Pederson

stated that he had just starting living at the Windom address. Pederson would not tell the

officer where he had been staying prior to March 28 but indicated that he had been

dropped off at the Windom address on March 23.

       The state charged Pederson with one count of knowingly failing to register as a

predatory offender in violation of Minn. Stat. § 243.166, subd. 5(a) (2010). The state

later moved to amend the complaint to add two other counts of predatory offender

(knowingly violates registration requirement), and the district court granted the motion.

Count one alleged that Pederson “failed to give written notice of the new primary

address” at least five days before he started living there. Count two alleged that Pederson


                                            2
“did not give written notice to the law enforcement authority that has jurisdiction in the

area of [Pederson’s] primary address that [he] is no longer living or staying at an address

in that jurisdiction immediately after [he] is no longer living or staying at that address.”

Count three alleged that Pederson, “if homeless, did not register with the law

enforcement authority that has jurisdiction in the area where [he] is staying within 24

hours after entering the jurisdiction.”

       At the beginning of the jury trial, Pederson stipulated to the fact that he was a

predatory offender required to register during the applicable time frame of March 23 to

March 27, 2012. After the conclusion of the trial testimony, the district court granted

Pederson’s motion to dismiss counts one and two because it found that Pederson did not

have a primary residence in March 2012. The district court then submitted count three to

the jury, and the jury found Pederson guilty of failing to register as a predatory offender

in violation of Minn. Stat. § 243.166, subd. 3a (2010). The district court sentenced

Pederson to 21 months in prison. This appeal follows.

                                      DECISION

       Pederson argues that the state failed to prove that he knowingly violated the

predatory-offender-registration statute. When addressing a sufficiency-of-the-evidence

challenge, our review is limited to determining whether the evidence “was sufficient to

permit the jurors to reach the verdict which they did.” State v. Webb, 440 N.W.2d 426,

430 (Minn. 1989). We “view the evidence in the light most favorable to the verdict and

assume that the factfinder disbelieved any testimony conflicting with that verdict.” State

v. Chavarria-Cruz, 839 N.W.2d 515, 519 (Minn. 2013) (quotation omitted). This is


                                             3
particularly true when resolution of the matter depends on conflicting testimony “because

weighing the credibility of witnesses is the exclusive function of the jury.” State v.

Pieschke, 295 N.W.2d 580, 584 (Minn. 1980). We will not reverse a conviction when the

jury, “acting with due regard for the presumption of innocence and for the necessity of

overcoming it by proof beyond a reasonable doubt,” could reasonably conclude that the

appellant was proven guilty of the offense. Bernhardt v. State, 684 N.W.2d 465, 476

(Minn. 2004) (quotation omitted).

       The elements of Pederson’s failure-to-register offense are that (1) Pederson is a

person required to register as a predatory offender, (2) the time period during which

Pederson was required to register had not elapsed, (3) Pederson knowingly violated any

of the requirements to register, and (4) Pederson’s acts took place on or about March 23

to March 27, 2012, in Cottonwood County. See Minn. Stat. § 243.166 (2010). Pederson

stipulated to the first two elements. For the third element, the state was required to prove

that Pederson knowingly violated the requirement that if he lacked a primary address, he

had to “register with the law enforcement authority that has jurisdiction in the area where

[he] is staying within 24 hours after entering the jurisdiction.” Id., subd. 3a(c).

       Pederson’s probation officer testified at trial that he explained the registration

requirements to Pederson and advised him to complete “change of information” forms

when necessary. The probation officer recalled telling Pederson that he had to register a

new primary address five days prior to moving but did not specifically recall telling

Pederson “what needed to happen if he became homeless.” Pederson’s sister testified

that she dropped Pederson off at a residence in Windom on March 23. She stated that he


                                              4
did not return to her house that night and that she did not see him at his registered

primary residence in Fulda between March 23 and March 27. His sister also testified that

she “asked through a bunch of friends; and, yes, he was staying at the [Windom]

address.” A.R.S. testified that she owns the Windom residence where Pederson was

dropped off on March 23, that Pederson stayed overnight from March 23 to March 24,

that he was at the residence “on and off” through March 28, and that he stayed overnight

“[m]aybe a night or two after” or “maybe three of the nights” between March 23 and

March 28.     The police officer testified that Pederson came to the Windom law-

enforcement center on March 28 to register the Windom address as his new primary

address.

      Pederson testified that he was living at the Fulda address in October and

November 2011, until he was committed for mental illness. Pederson acknowledged that

the Fulda address was his registered primary address at the time of his commitment. He

testified that after he was discharged from his commitment, he “was, in effect, homeless,”

and stayed with his sister for a few days. Contrary to the testimony of his sister and

A.R.S., Pederson testified that after his sister dropped him off at the Windom residence

on March 23, she came back to get him later that night, so it “wasn’t like an overnight

stay.” Pederson stated that he did not start staying at the Windom residence until March

27 or March 28.

      Viewing this evidence “in the light most favorable to the verdict and assum[ing]

that the factfinder disbelieved any testimony conflicting with that verdict,” Chavarria-

Cruz, 839 N.W.2d at 519 (quotation omitted), and recognizing that “weighing the


                                            5
credibility of witnesses is the exclusive function of the jury,” Pieschke, 295 N.W.2d at

584, we conclude that the evidence was sufficient to permit the jurors to find Pederson

guilty of not registering within 24 hours of entering the jurisdiction.

       “Staying”

       Minn. Stat. § 243.166, subd. 3a(c), states:

                        A person who lacks a primary address shall register
                 with the law enforcement authority that has jurisdiction in the
                 area where the person is staying within 24 hours after
                 entering the jurisdiction. Each time a person who lacks a
                 primary address moves to a new jurisdiction without
                 acquiring a new primary address, the person shall register
                 with the law enforcement authority that has jurisdiction in the
                 area where the person is staying within 24 hours after
                 entering the jurisdiction.

       Pederson argues that “staying” in subdivision 3a(c) means “a continuing presence

for 24 hours.” But this interpretation defeats the primary purpose of the predatory-

offender-registration statute, which is “to create a sexual-offender registry to assist law

enforcement with investigations.” State v. Ulrich, 829 N.W.2d 429, 430 (Minn. App.

2013). Under this interpretation, persons required to register could escape from ever

having to register by moving to a different jurisdiction every 23 hours. This type of

loophole was not the legislature’s intention. See Minn. Stat. § 645.16 (2014) (stating that

the objective of statutory interpretation is to “ascertain and effectuate the intention of the

legislature”).    Even if we were to adopt Pederson’s interpretation of “staying,” his

argument is unavailing because his sister’s testimony and A.R.S.’s testimony provide

sufficient evidence to permit the jurors to find that Pederson maintained a continuing




                                               6
presence at the Windom residence for more than 24 hours between March 23 and March

27, 2012.

       “Knowingly”

       Pederson argues that even if there is sufficient evidence to prove that he violated

subdivision 3a(c), there is insufficient evidence to prove that he did it knowingly.

“Construction of a criminal statute is a question of law,” which we review de novo. State

v. Colvin, 645 N.W.2d 449, 452 (Minn. 2002). “A statute must be construed according to

its plain language. If ambiguous, the intent of the legislature controls. A rule of strict

construction applies to penal statutes, and all reasonable doubt concerning legislative

intent should be resolved in favor of the defendant.” Id. (citations omitted).

       The statute provides that it is a crime to “knowingly violate[] any of [predatory-

offender-registration] provisions or intentionally provide[] false information.” Minn.

Stat. § 243.166, subd. 5(a). No published caselaw defines “knowingly” in the registration

statute. But in State v. Gunderson, this court interpreted “knowingly” as used in the

violation-of-a-harassment-restraining-order statute and held that a person is guilty of

violating that statute if he is “aware” that his conduct is “prohibited.” 812 N.W.2d 156,

160-61 (Minn. App. 2012). More recently, the Minnesota Supreme Court interpreted

“knowingly” in the context of the domestic-abuse-no-contact-order statute and held that

the defendant must “perceive directly” that the conduct violated the statute. State v.

Watkins, 840 N.W.2d 21, 29 (Minn. 2013). The supreme court stated that “[t]he question

of whether Watkins knowingly violated the DANCO statute turns on Watkins’

knowledge that his conduct violated the DANCO at the time of the offense.” Id. at 30.


                                             7
       Here, Pederson received his first predatory-offender notification in 1996.

Pederson then received annual address-verification notices from the BCA that stated,

“Please be reminded that you must continue to advise authorities of any address changes

five days prior to moving. . . . It is currently a felony to fail to register and notify proper

authorities of any change in address.” Pederson submitted multiple “change of address”

notices over the years. In addition, Pederson signed registration advisory forms every

year, from at least 2007 to 2012, that stated, “I have been notified of my duty to register

in accordance with M.S. § 243.166 and/or 243.167.” The form also stated:

              I understand that if I do not have a primary address I must
              report to the law enforcement authority with jurisdiction in
              the area where I will be staying within 24 hours of leaving my
              former primary address. . . . I understand that if I move to a
              new jurisdiction I must report to that law enforcement
              authority within 24 hours of entering the jurisdiction.

Pederson testified that, after he was discharged from his mental-health commitment, he

was “homeless.” He also testified that he could not return to his registered primary

address in Fulda.

       Pederson argues that he did not “perceive directly” that his conduct violated the

statute because neither the advisory forms nor his probation officer informed him of his

“general duty to register . . . with any jurisdiction in which he was staying.” Pederson

argues that he was only aware that he had to register if he left a primary residence or

moved to another jurisdiction. Pederson contends that because he lacked a primary

address and because he interpreted “move” to mean “relocate” to an “established” new




                                              8
place, he did not “perceive directly” that he had left a primary residence in March 2012

or that he “moved” to another jurisdiction before March 28, 2012.

      But based on the evidence produced at trial, including the numerous signed

registration advisory forms, the evidence was sufficient to permit the jury to find that

Pederson (1) knew he was required to register, (2) left his primary residence at some

point prior to March 2012, (3) lacked a primary residence, (4) stayed at the Windom

residence for one or more nights between March 23 and March 27, and (5) had been

advised of his “duty to register in accordance with M.S. § 243.166.” Therefore, there was

sufficient evidence to support a finding that Pederson knew that he was required to

register with law enforcement within 24 hours of entering a new jurisdiction and that he

knowingly violated the provisions of subdivision 3a(c) by not registering with law

enforcement between March 23 and March 27, 2012.

      Affirmed.




                                           9